Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s election without traverse of Group II-Claims 1-5 and 9 in the reply filed on 10/10/2022 is acknowledged.

The status of the claims is as follows:
	Claims 6-8 have been withdrawn from consideration; and
	Claims 1-5 and 9 are herein addressed in detail below.

The following action is a NON-FINAL OFFICE ACTION in response to the applicant’s election without traverse dated 10/10/2022.

The drawings are objected to because the lines in all of the figures are not clean, uniform, and crisp.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee (4,579,198 A1).
As shown below, annotated Figure 2 of Lee (4,579,198 A1) discloses a method comprising a tree stand assembly (10) including a ladder portion (100) having first and second rails (104 and 106), first member pivotally connected to the first rail, a second member pivotally connected to the second rail, a third member pivotally connected to the first member, a fourth member pivotally connected to the second member, a fifth member pivotally connected to the third and fourth members, a platform pivotally connected to the first and second rails, placing the fifth member against the tree, securing the tree stand with a strap (26), causing the first and second member to pivot relative to the first and second rails and causing the third and fourth member to pivot relative to the first and second members [Claim 1].
Wherein moving the top end of the tree stand away from the tree causes the first member to be substantially parallel to the third member and the second member to be substantially parallel to the fourth member (see annotated figure 2 below) [Claim 2]


    PNG
    media_image1.png
    562
    569
    media_image1.png
    Greyscale




Claim(s) 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tulley, Sr. (5,791,436).
As shown below, annotated figure of Tulley, Sr. (5,791,436) discloses a method comprising a tree stand assembly including a ladder portion having first and second rails, a tree engaging portion configured to contact a tree, a mechanism interconnecting the tree engaging member and having a length that is selectively variable, placing the tree engaging member against a tree, securing the tree stand to the tree with a strap, then increasing the length of the mechanism to increase the distance between the to top of the ladder portion and the tree engaging portion.  [NOTE: The claim is very broad and would read on many tree stands that are adjustable from the tree via a “tree engaging mechanism]

    PNG
    media_image2.png
    791
    605
    media_image2.png
    Greyscale



Claims 3-5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Several patents have been cited which disclose elements similar to that of the applicant’s invention including tree stands that are adjustable from a distance from the tree (i.e., claim 9).  Furthermore, patent no. 5,267,632 to Mintz discloses the teaching of a two rods/support that can have a pivotal locking connecting (see figure 4).


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY E REDMAN whose telephone number is (571)272-6835. The examiner can normally be reached on M-TH from 8 to 6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Cahn, can be reached at telephone number 571-270-5616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


/JERRY E REDMAN/Primary Examiner, Art Unit 3634